IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


BOROUGH OF EMMAUS,                     : No. 247 MAL 2017
                                       :
                    Petitioner         :
                                       : Petition for Allowance of Appeal from
                                       : the Order of the Commonwealth Court
            v.                         :
                                       :
                                       :
PENNSYLVANIA LABOR RELATIONS           :
BOARD,                                 :
                                       :
                    Respondent         :


                                   ORDER



PER CURIAM

      AND NOW, this 26th day of September, 2017, the Petition for Allowance of

Appeal is DENIED.